Citation Nr: 1605665	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  08-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to May 1995.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim for service connection for hypertension, the Veteran and his spouse testified at a hearing at the RO in October 2012 before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is in the claims file, so of record.

The Board since has twice remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration, initially in April 2013 and again in June 2014.  As a result of that more recent remand, there has been compliance with the prior remand directives, certainly the acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal was processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, all future consideration of this Veteran's case must bear this in mind, that is, that there is no physical file.


FINDING OF FACT

The Veteran's hypertension is not etiologically related to his active military service and was not present to a compensable degree within one year of his separation from active military service.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by his active military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 510, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Upon receipt of a complete or substantially complete application for benefits, the notice requirements of the VCAA require that VA notify the claimant (1) of the information or evidence necessary to substantiate the claim; including apprising them (2) of the subset of the necessary information or evidence the claimant is to provide; and (3) that VA, instead, will attempt to obtain for him.  The so-called "fourth element" of this notice requesting the claimant to provide any evidence in his personal possession pertaining to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1) (2015).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court/CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability, i.e., disability rating; and (5) effective date of the disability.  So the notice should include information even concerning these "downstream" disability rating and effective date elements of the claim in the eventuality service connection is granted.

Here, in an October 2006 letter, the AOJ provided notice to the Veteran regarding the information and evidence needed to substantiate a claim for service connection, as well as the information and evidence he needed to submit versus that VA would obtain for him.  He was also advised regarding "downstream" disability ratings and effective dates.  He therefore received all required notice.

That notice also preceded the AOJ's initial adjudication of his claim in May 2007, so was provided in the preferred sequence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is also satisfied VA has made reasonable efforts to assist the Veteran in developing his claims.  To this end, VA helped him obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file for consideration includes his service treatment records (STRs), military personnel records, private and other non-VA medical records, his personal statements and hearing testimony, and VA examination reports. 

Regarding the latter, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination and addendum opinion in this case are indeed adequate.  The VA medical nexus opinion provided considered all of the pertinent evidence of record, including the Veteran's statements regarding the time of onset and history of his claimed condition, and provided the required explanatory rationale for the opinions stated.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been satisfied.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

II. 
Bryant Analysis

As already alluded to, the Veteran had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position as claimant.  38 C.F.R. 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, he is represented in this appeal by The American Legion, and in the questioning and responses during the hearing they evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (noting that actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

III.  Stegall Analysis

As also previously noted, the Board remanded this claim for further development in April 2013 and June 2014.  The Board specifically instructed the AOJ to obtain all outstanding VA and private treatment records, also the Veteran's Social Security Administration (SSA) records, to additionally schedule him for an examination for a medical nexus opinion concerning whether his hypertension is etiologically related to his active military service, and to then readjudicate this claim in light of the additional evidence obtained on remand.  Subsequently, to this end, all outstanding VA and private treatment records (to the extent relevant) were obtained and associated with the claims file so they may be considered, so, too, were the Veteran's SSA records, and he was afforded an examination in June 2013 with an addendum opinion in September 2013 regarding the origins of his hypertension and purported relationship with his military service.  Thereafter, the claim was readjudicated in a March 2015 Supplemental Statement of the Case (SSOC).  Thus, there has been compliance with the Board's remand instructions, certainly as mentioned the acceptable substantial compliance.  See again Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are 

not complied with, the Board errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

IV.  Legal Criteria

Service connection is granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent cause.  If a condition noted during service is not shown to be chronic, or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Showing continuity of symptomatology is an alternative means of showing the disease or injury in service was chronic, i.e., permanent, to in turn link the currently-claimed disability to service.

But 38 C.F.R. § 3.303(b) (2015) is only applicable to the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309(a) (2015).  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These specific diseases, which include hypertension, also may be presumed to have been incurred in service if manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

So service connection may be established either by showing direct service incurrence, aggravation, or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence confirming the existence of the claimed disability or, at the very least, showing the Veteran has had it at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the presently claimed disability - which is the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Next, the Board must then determine whether the evidence is "credible," or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"));  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (noting that competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (noting that although interest may affect the credibility of testimony, it does not affect competency to testify).  

The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447   (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, although the latter, alone, is not determinative of the opinion's probative value.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (noting that the examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

V. 
Analysis

The Veteran traces the inception of his hypertension to his time in service.  But the preponderance of the evidence against his claim, so the Board finds that service connection is not warranted.

Concerning this claim of entitlement to service connection for hypertension, the Veteran's STRs show a blood pressure reading of 122/80 during his July 1985 examination for enlistment.  He began serving on active duty in November 1985.  When reexamined nearly 10 years later, in April 1995, in anticipation of concluding his service, his blood pressure was 118/70.  In the interim, his STRS are unremarkable for any complaints of or treatment for hypertension, meaning persistently elevated blood pressure.  The only time high blood pressure was mentioned at all in his STRs was in his April 1995 Report of Medical History for separation when he noted that he had a history of high or low blood pressure.  It was clarified that he had transient elevated blood pressure during times of stress.  Thus, for the most part, his blood pressure appears to have been within normal limits during his active military service.  His service ended in May 1995.

In a June 2013 Compensation and Pension (C&P) examination report, the VA examiner noted that the Veteran's entire claims file was reviewed.  The examiner diagnosed hypertension.  The Veteran reported that he had first received this diagnosis of hypertension in 1987, so during his time in service, and that he had been receiving treatment for it ever since.  He claimed that on occasion he experienced blurred vision and dizziness owing to this disease.  The VA examiner explained that it was unknown whether the Veteran's supposed initial diagnosis of hypertension was confirmed by two or more readings on at least three different days because his initial blood pressure reading establishing the diagnosis of hypertension was not known.  [Note:  the examiner's mention of this requirement for diagnosis was in reference to Note (1) in 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.]  The examiner indicated the Veteran was then currently receiving treatment for hypertension, and that his blood pressure readings during his evaluation of the Veterans were 125/90, 143/94, and 140/90.


Regarding etiology, the VA examiner opined that the Veteran's current hypertension was at least as likely as not related to his military service.  The rationale, however, was based entirely on the Veteran's report that he was first diagnosed with hypertension in 1987, while on active duty in the military, and that he had continued to experience the effects of this disease ever since.  So that June 2013 VA C&P opinion was based on an inaccurate factual premise, namely, that the Veteran was diagnosed with hypertension in 1987 while in service.  But there is no record of a diagnosis of hypertension in 1987 or at any time during his service, only instead the mere suggestion that he at times had transient elevated blood pressure owing to stress (so situational rather than necessarily chronic).  This error is grave and consequently has significant implications in undermining the probative value of the opinion since it was the very foundation or essence of that VA examiner's positive nexus opinion insofar as etiologically linking the Veteran's current hypertension to his service.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Swann v. Brown, 5 Vet. App. 229 (1993); and Black v. Brown, 5 Vet. App. 177 (1993).

Conversely, in a subsequent September 2013 C&P addendum opinion, this same VA examiner pointed out that he since had had opportunity to review the Veteran's VBMS folder.  And based on this additional (i.e., independent) review of the file, this examiner observed the Veteran's treatment records from during his service did not suggest hypertension.  His separation medical records in April 1995 documented transient elevated blood pressure during stress with no medication taken.  This examiner also observed that the first time hypertension was noted in the Veteran's treatment records was in 2003 (so well after the conclusion of his service).  Finally, this VA examiner reiterated the Veteran was never actually diagnosed with hypertension during his service.  Based on this, the VA examiner concluded after this additional review that it was less likely than not the Veteran's current hypertension was related to his active military service.


Since there is no link between the Veteran's current hypertension and his service, the preponderance of the evidence is against granting service connection for this disease on a direct-incurrence basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  There is no reasonable doubt to resolve in the Veteran's favor concerning this purported relationship or correlation since the most probative opinion on this determinative issue of causation is unfavorable to the claim.  38 U.S.C.A. § 5107(b) 38 C.F.R. § 3.102 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the preponderance of the evidence is against concluding the Veteran's hypertension manifested to the required minimum compensable degree (meaning to at least 10-percent disabling) within one year of his separation from service, so by May 1996, to in turn warrant presuming it was incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  See also 38 C.F.R. § 4.104, DC 7101, indicating the minimum compensable rating of 10 percent for hypertension requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

Nor is it alternatively established the Veteran has had symptoms of hypertension continuously since his separation from service.  The first recorded treatment for hypertension was in 2003, some eight years after his service had ended and some sixteen years since he reported first being diagnosed with hypertension in 1987.  That said, the applicable VA regulation, 38 C.F.R. § 3.303(b), only requires continuous symptoms, not instead continuous treatment for them.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Moreover, as a general proposition, the lack of evidence cannot be treated as substantive negative evidence.  In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence.  There are a line of precedent cases supporting this proposition.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  The Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

In deciding this claim, the Board must consider all pertinent evidence, so not just the Veteran's lay assertions regarding when he believes he first learned he had hypertension.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013).  Indeed, in Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997), the Federal Circuit Court explicitly rejected the argument that "the Board must accept the Veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and held, instead, that the Board must determine "the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence".  In Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009), the Federal Circuit Court similarly held that the Board may properly conclude that unrebutted evidence is insufficient to trigger a presumption, here, either that the Veteran had compensable hypertension within a year of his discharge from service or that he has continuously experienced the effects of this disease during the many years since.  The passage of time between his discharge and initial diagnosis is one factor tending to weigh against his claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  After a more comprehensive review of the file, the VA C&P examiner has surmised why the Veteran may be under the mistaken belief or impression that he had hypertension even during his service (by referencing the mention in the STRs of transient elevated blood pressure during times of stress).  Moreover, this examiner has explained why this was not equivalent or tantamount to an actual diagnosis during the Veteran's service of chronic hypertension or even, for that matter, during the one-year presumptive period following conclusion of his service.  As a result, service connection is not warranted on a direct-incurrence basis, or presumptive basis, or on the notion of continuous symptomatology since service.

The Board has not overlooked the Veteran's or his spouse's testimony regarding the origins of his hypertension.  As lay persons, they are competent to report on factual matters of which they have firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  But, as explained, diagnosing hypertension is beyond their lay competence, so, too, is the matter of determining the origins of it in terms of its alleged relationship with the Veteran's military service.  In the absence of any specialized medical training allowing them to give probative comment on this determinative issue, their lay testimony is outweighed by the VA C&P examiner's contrary conclusion.  Jandreau, supra; Buchanan v. Nicholson, supra.  See also Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); Jackson v. Virginia, 443 U.S. 307, 319 (1979) (It is "the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts."); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation)..



ORDER

The claim of entitlement to service connection for hypertension is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


